Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 9, and 10 are objected to because of the following informalities:  
	The claims recite “acquire a reception region” (Claim 1, line 7; claim 10, line 6) and “acquiring … a reception region” (Claim 9, lines 2-3).  If Applicant does not intend the claims to literally recite acquiring a region of land, for instance by legal acquisition via a deed, rather if Applicant intends the claims to recite acquiring information about a region of land (e.g., receiving a region’s geographic location), then appropriate correction is required.  
3.	Claim 7 is objected to because of the following informalities:  
	The claim recites “notify the authentication information to the user” (lines 3-5).  As currently written, claim 7 appears to require sending a notification to “information.”  If Applicant intends claim 7 to recite sending a notification to the user, wherein the notification includes information, then claim 7 should be amended.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

	In addition, claim 7 recites the limitation “the user associated with the user being the delivery destination” in lines 4-5.  There is insufficient antecedent basis for this limitation in the claims.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Claim 6 recites “The package reception management system according to claim 102, wherein the plurality of instructions cause the at least one processor to issue the authentication information set to the issuing inhibition state as the authentication information to be input by a user who receives the package in the reception region, when authentication information set to the issuing inhibition state for 15the reception region exists for the user being the delivery destination.”  Such features are defined in 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 1, 9, and 10 recite a method of organizing human activity because the claim recites a method that includes acquiring a reception region for package delivery, issuing authentication information for the recipient of the package, notifying the user of the issued authentication information, and restricting later issuing of the issued authentication information.  This is a method of managing commercial interactions between people (a sender of a package and a recipient of a package).  The mere nominal recitation of a processor, a memory device, and an unmanned vehicle does not take the claims out of the method of organizing human activity grouping. Thus, the claims recite an abstract idea. 
	This judicial exception is not integrated into a practical application. The claims as a whole merely describes how to generally “apply” the concepts of acquiring, issuing, notifying, and restricting in a computer environment.  The claimed processors and memory are recited at a high level of generality and are merely invoked as tools to perform the claimed method (i.e., the acquiring, issuing, notifying, and restricting steps).  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea. 

	Claims 2-8 are directed to substantially the same abstract idea as claim 1 and are rejected for substantially the same reasons.  Claim 2 further narrows the abstract idea of claim 1 by e.g., further defining issuing the issued authentication information to an issuing inhibition state and issuing authentication information different from the previously issued authentication information.  Claim 3 further narrows the abstract idea of claim 1 by e.g., further defining releasing the issuing inhibition state.  Claim 4 further narrows the abstract idea of claim 1 by e.g., further defining issuing first authentication information to be input by a first user and second authentication information to be input by a second user, and setting the issued first authentication information and 25the issued second authentication information to the issuing inhibition state for the reception region.  Claim 5 further narrows the abstract idea of claim 1 by e.g., further defining issuing the authentication information set to the issuing inhibition state as the authentication information to be input by 5the user in the reception region, when authentication information set to the issuing inhibition state for the reception region exists for the user being the delivery destination.  Claim 6 further narrows the abstract idea of claim 1 by e.g., further defining issuing the authentication information set to the issuing inhibition state as the authentication information to be input by a user who receives the package in the reception region, when authentication information set to the issuing inhibition state for 15the reception region exists for the user being the delivery destination.  Claim 7 further narrows the abstract idea of claim 1 by e.g., further defining notifying the authentication information to the user and the user associated with the user being the delivery destination.  Claim 8 further narrows the abstract idea of claim 1 by e.g., further defining 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Myllymaki (U.S. Patent No. 9,256,852).
	Regarding Claims 1 and 10, Myllymaki discloses a package reception management system, comprising:  5a delivery vehicle configured to move in an unmanned operation (see Abstract “An autonomous road vehicle is operative to receive destination information, and to drive to a destination based on the destination information. A package securing subsystem is attached to the
autonomous road vehicle and comprises at least one securable compartment. Each securable compartment is operative to secure at least one package therein. Each securable compartment is associated with compartment access information. An access subsystem comprising at least one access information interface. The access subsystem is operative, upon receipt through the access information interface of compartment access information, to permit access to the compartment associated with the received compartment access information”);
at least one processor; and at least one memory device that stores a plurality of instructions which, when executed by the at least one processor, causes the at least one processor to (see Col. 11, lines 16-20 “Embodiments may comprise a computer program that embodies the functions described and illustrated herein, wherein the computer program is implemented in a computer system that comprises instructions stored in a machine-readable medium and a processor that executes the instructions”):
	acquire a reception region in which a package transported by the delivery vehicle is to be passed to a user being a delivery destination (see Col. 2, lines 16-26 “the compartment access information is a personal identification number (PIN), and the access subsystem includes a PIN pad for receiving a PIN as a component of the compartment access information. In some such embodiments, the package delivery platform includes a positioning system that is operative to determine the location of the package delivery platform. In those embodiments, the access information includes a first location, and the access subsystem is operative to permit access to each compartment upon receiving the PIN at a determined location corresponding to the first location,” the “first location” teaches the claimed “reception region”);
	issue authentication information to be input to the delivery vehicle in the reception region by the user being the delivery 15destination; and notify the user of the issued authentication information, wherein the plurality of instructions cause the at least one processor to set information for restricting later issuing of the issued authentication information for the reception region, and wherein the plurality of instructions cause the at least one processor to restrict issuing of the same authentication information as at least one piece of authentication information restricted in the issuing for the reception region (see Col. 3, lines 4-14 “The autonomous delivery platform can include an access subsystem using a unique Personal Identification Number (PIN) code assigned to this compartment for this delivery and this addressee. In some embodiments, the compartment can be secured to be open 
	Regarding Claim 9, Myllymaki discloses a package reception management method, comprising:  5acquiring, with at least one processor operating with a memory device in a system, a reception region in which a package transported by a delivery vehicle is to be passed to a user being a delivery destination (see Col. 11, lines 16-20 “Embodiments may comprise a computer program that embodies the functions described and illustrated herein, wherein the computer program is implemented in a computer system that comprises instructions stored in a machine-readable medium and a processor that executes the instructions,” Col. 2, lines 16-26 “the compartment access information is a personal identification number (PIN), and the access subsystem includes a PIN pad for receiving a PIN as a component of the compartment access information. In some such embodiments, the package delivery platform includes a positioning system that is operative to determine the location of the package delivery platform. In those embodiments, the access information includes a first location, and the access subsystem is operative to permit access to each compartment upon receiving the PIN at a determined location corresponding to the first location,” the “first location” teaches the claimed “reception region”),
the delivery vehicle being configured to move in an unmanned operation (see Abstract “An 
autonomous road vehicle is operative to receive destination information, and to drive to a destination based on the destination information. A package securing subsystem is attached to the autonomous
 road vehicle and comprises at least one securable compartment. Each securable compartment is operative to secure at least one package therein. Each securable compartment is associated with compartment access information. An access subsystem comprising at least one access information interface. The access subsystem is operative, upon receipt through the access information interface of compartment access information, to permit access to the compartment associated with the received compartment access information”);
	issuing, with the at least one processor operating with the memory device in the system, authentication information to be input to the delivery vehicle in the reception region by the user being the delivery destination; setting, with the at least one processor operating with the memory device in the system, information for restricting later issuing of the issued authentication information for the reception region; and notifying, with the at least one processor operating with the memory device in the system, the user of the issued authentication information, wherein the issuing authentication information includes restricting issuing of the same authentication information as at least one piece of authentication information restricted in the issuing for the reception region (see Col. 3, lines 4-14 “The autonomous delivery platform can include an access subsystem using a unique Personal Identification Number (PIN) code assigned to this compartment for this delivery and this addressee. In some embodiments, the compartment can be secured to be open using a credit card of the addressee, or a near field communication (NFC) identifier of the addressee's mobile communication device. The PIN code can be sent to the addressee by text message, along with an estimated arrival time of the autonomous delivery platform at the delivery location” (emphasis added), if the issued authentication information (i.e., PIN code) is reissued later, then it is not “unique,”  .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Myllymaki in view of James (U.S. Patent Application Publication No. 2017/0132634).
	Regarding Claim 2, Myllymaki teaches the limitations of claim 1 as discussed above.  Myllymaki does not explicitly teach, however James teaches wherein the plurality of instructions cause the at least one processor to set the issued authentication information to an issuing inhibition state for the reception region, and wherein the plurality of instructions cause the at least one processor to issue authentication information different from at least one piece of authentication information having the issuing inhibition state for the reception region (see [0027] “the issuing institution could then deactivate the code after a specified time frame then issue a new code for future use if necessary”).

	Regarding Claim 5, Myllymaki and James teach the limitations of claim 2 as discussed above.  Myllymaki further teaches wherein the plurality of instructions cause the at least one processor to issue the authentication information as the authentication information to be input by 5the user in the reception region, when authentication information for the reception region exists for the user being the delivery destination (see “The autonomous delivery platform can include an access subsystem using a unique Personal Identification Number (PIN) code assigned to this compartment for this delivery and this addressee. In some embodiments, the compartment can be secured to be open using a credit card of the addressee, or a near field communication (NFC) identifier of the addressee's mobile communication device. The PIN code can be sent to the addressee by text message, along with an estimated arrival time of the autonomous delivery platform at the delivery location”).
             Myllymaki does not explicitly teach however James teaches the authentication information set to the issuing inhibition state (see [0027] “the issuing institution could then deactivate the code after a specified time frame”).  
              It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of deactivating a code (setting the code to an issuing inhibition state) as taught in James with the method of package reception management of Myllymaki with the motivation to “reduce the chance of fraudulent activity” (James [0026]).

Claim 6, Myllymaki and James teach the limitations of claim 2 as discussed above.  Myllymaki further teaches wherein the plurality of instructions cause the at least one processor to issue the authentication information as the authentication information to be input by 5the user in the reception region, when authentication information for the reception region exists for the user being the delivery destination (see “The autonomous delivery platform can include an access subsystem using a unique Personal Identification Number (PIN) code assigned to this compartment for this delivery and this addressee. In some embodiments, the compartment can be secured to be open using a credit card of the addressee, or a near field communication (NFC) identifier of the addressee's mobile communication device. The PIN code can be sent to the addressee by text message, along with an estimated arrival time of the autonomous delivery platform at the delivery location”).
             Myllymaki does not explicitly teach however James teaches the authentication information set to the issuing inhibition state (see [0027] “the issuing institution could then deactivate the code after a specified time frame”).  
              It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of deactivating a code (setting the code to an issuing inhibition state) as taught in James with the method of package reception management of Myllymaki with the motivation to “reduce the chance of fraudulent activity” (James [0026]).
	Regarding Claim 7, Myllymaki and James teach the limitations of claim 6 as discussed above.  Myllymaki further teaches wherein the plurality of instructions cause the at least one 20processor to notify the authentication information to the user being the delivery destination and the user associated with the user being the delivery destination (see Col. 5, lines 11-20 “the autonomous box truck includes a Personal Identification Number (PIN) pad and a display window interface. A first PIN to permit access to the compartment containing the first package can be sent, for example by e-mail, to the addressee of the first package. A second PIN to permit access to the plurality of packages in the second .
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Myllymaki in view of James and Mistry (U.S. Patent No. 9,202,194).
	Regarding Claim 3, Myllymaki and James teach the limitations of claim 2 as discussed above.  Myllymaki does not explicitly teach however Mistry teaches wherein the plurality of instructions cause the at least one 10processor to release the issuing inhibition state of authentication information that has been set to the issuing inhibition state and has an elapsed issuing restriction time limit, which is set in accordance with an issued time of the authentication information (see Col. 5, lines 13-19 “For each identifying code that is created by the system, an expiration date on the code will be set. If the identifying code is not activated prior to the expiration date, the identifying code will be deactivated and is no longer valid in the system. A supplier or packager can enter the system and reactivate a code that has expired. An example of this situation would be that a supplier inadvertently allowed a code to expire,” the code is deactivated in accordance with an expiration date (an issued time of the authentication information)).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of reactivating the code (releasing the issuing inhibition state) after the code has expired as taught in Mistry with the method of package reception management of Myllymaki with the motivation to enable the code to be used (Mistry, Col. 5, lines 13-19).
	Regarding Claim 4, Myllymaki and James teach the limitations of claim 2 as discussed above.  Myllymaki further teaches wherein the plurality of instructions cause the at least one processor to issue first authentication information to be input in the reception region by a first user being a delivery destination 20of a first package and second authentication information to be input in the reception region by a second user being a delivery destination of a second package (see Col. 5, lines 
	Myllymaki does not explicitly teach however Mistry teaches wherein the plurality of instructions cause the at least one processor to set the issued first authentication information and 25the issued second authentication information to the issuing inhibition state for the reception region (see Col. 5, lines 13-19 “For each identifying code that is created by the system, an expiration date on the code will be set. If the identifying code is not activated prior to the expiration date, the identifying code
will be deactivated and is no longer valid in the system”).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of setting the codes to the issuing inhibition state as taught in Mistry with the method of package reception management of Myllymaki with the motivation to protect “the system from unused codes being stolen” (Mistry, Col. 5, lines 13-19).
14.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Myllymaki in view of Brady (U.S. Patent No. 10,303,171).
	Myllymaki teaches the limitations of claim 1 as discussed above.  Myllymaki does not explicitly teach however Brady teaches wherein the plurality of instructions cause the at least one processor to 
issue, after the delivery vehicle has arrived at the reception region, the authentication information to be input into 35the delivery vehicle in the reception region by the user being the delivery destination (see Col. 66, lines 48-62 “a user may be instructed to perform an activity such as responding to a text message or performing another action with their cell phone or other device (e.g., after the AGV has arrived at a delivery location, after the user has met the AGV in a pickup area, etc.) in order to have 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of sending an access code to be input into an autonomous ground vehicle (AGV) after the AGV has arrived at the reception region as taught in Brady with the method of package reception management of Myllymaki with the motivation to enable a user to access the storage compartment of the AGV (Brady, Col. 66, lines 48-62).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUANE MOORE whose telephone number is (571)272-7544.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/D.N.M./Examiner, Art Unit 3628                                                                                                                                                                                                        /OMAR ZEROUAL/Primary Examiner, Art Unit 3628